Exhibit 10.1

 

November 19, 2015

 

Mercantile Bank Corporation

Mercantile Bank of Michigan

310 Leonard St. NW

Grand Rapids, Michigan 49504

 

Re: First Amendment to Employment Agreement dated November 13, 2014

 

Ladies and Gentlemen:

 

This letter confirms our agreement reached today regarding the Employment
Agreement dated as of November 13, 2014, by and among you and me (the
"Employment Agreement"). We have agreed that all references in the Employment
Agreement to my titles as Senior Vice President, Chief Financial Officer and
Treasurer of Mercantile Bank Corporation (the "Company") or as Senior Vice
President and Chief Financial Officer of Mercantile Bank of Michigan (the
"Bank"), are amended respectively to refer to Executive Vice President, Chief
Financial Officer and Treasurer of the Company and Executive Vice President and
Chief Financial Officer of the Bank, to take into account my promotion to
Executive Vice President of the Company and the Bank effective January 1, 2016.

 

Any future changes to my titles for the Company or the Bank will be
automatically incorporated into the Employment Agreement without the need for an
amendment.

 

Except as specifically amended by this letter, all of the terms of the
Employment Agreement remain in full force and effect. This letter may be
executed in counterparts, and is governed by Michigan law.

 

/s/ Charles E. Christmas                  

Charles E. Christmas

 

MERCANTILE BANK CORPORATION

 

 

By: /s/ Michael H. Price                
            Michael H. Price

             Its: Chairman and CEO

 

MERCANTILE BANK OF MICHIGAN

 

By: /s/ Michael H. Price               

            Michael H. Price

            Its: Chairman

 

 

 

 